 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

   

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § c ERK, US, DISTRICT CO T
Plaintiff, eee
v. ; 2:19-CR-191-Z-BR
CESAR ERNESTO MARQUEZ-CHAVEZ
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 6, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Cesar Ernesto Marquez-Chavez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual Resume,
Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Cesar
Ernesto Marquez-Chavez was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Cesar Ernesto Marquez-Chavez; and ADJUDGES Defendant Cesar Ernesto Marquez-Chavez guilty of
Count One in violation of 8 U.S.C. §§ 1326(a) and (b)(1) and 6 U.S.C. §§ 202(3), 202(4), and 557.

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Lule

MATTHEW J. esDpistRict :

SO ORDERED, February 21, 2020.

UNITED STATES DISTRICT JUDGE

 
